On PETITION TO ReHEAE.
Petition to rehear has been filed in which it is insisted that we have made a fundamental change in the law of search and seizure by validating a search and seizure made on “suspicion alone.” Re-study of our original opinion wholly fails to lend support to this assertion.
As stated in the original opinion at page 2, we found this case and the legality of the confiscation, authorized by the law announced in Evans, Com’r v. Pearson, 193 Tenn. 528, 246 S. W. (2d) 964.
There certain law officers were informed that a certain truck would go to a whisky warehouse in Cairo, Illinois, and secure a load of whisky. On this information, the officers went to the warehouse and saw the whisky loaded, followed the truck to Tennessee, ,and confiscated the truck and its load after it had crossed into Tennessee. We upheld the seizure.
In the present case, as stated in our former opinion:
“Two Tennessee officers saw the truck in which the whisky was transported, loaded with whisky in Cairo, Illinois. It was not loaded at the warehouse in the regular course of business, but surreptitiously loaded *204from a ‘feeder truck’ ,at some distance from the -warehouse, under circumstances which aroused the suspicion of the officers. After the truck was loaded, it was continuously under the observation of the officers from Tennessee, who followed it until it crossed the State line into Obion County. At a point about three miles inside the State of Tennessee, the officers stopped the truck and confiscated the whisky because the transportation was not in compliance with Code section 6648.17, Chapter 49, Public Acts of 1939, as amended.” (Our emphasis.)
Whether it be said that the surreptitious method of loading the trailer in Cairo aroused the suspicion of the officers, or whether it be said that the loading was done in such a way that they had reasonable and probable cause to infer that the laws of Tennessee would be violated, they nevertheless followed the truck and found either that their suspicion .was justified, or that their inference was correct. As in the Pearson case, supra, the important fact is that when the officers stopped the trailer they knew (and did not merely suspect) that it was loaded with whisky. In stopping the truck, the officers were actuated by knowledge and were not engaged in a “fishing expedition” on mere suspicion.
We adhere to the distinction made in our cases between stoppage on “mere suspicion” and stoppage on knowledge or “reasonable inference of probable cause.” An example of the former is Dittberner v. State, 155 Tenn. 102, 291 S. W. 839, and of the latter, Suggs v. State, 156 Tenn. 303, 300 S. W. 4.
Petition denied.